 Case 2:19-cv-02401-SHL-tmp Document 1 Filed 06/20/19 Page 1 of 6                PageID 1



                   UNITED STATES DISTRICT COURT
      FOR THE WESTERN DISTRICT OF TENNESSEE, WESTERN DIVISION
 EURONDA ROBERTSON,                       )
                                          )      CIVIL COMPLAINT
        Plaintiff,                        )
                                          )
 v.                                       )
                                          )      CASE NO.
 PREMIER BANKCARD, LLC,                   )
                                          )
      Defendant.                          )
                                          )      JURY DEMAND

                                     COMPLAINT

      Now comes EURONDA ROBERTSON (“Plaintiff”), complaining as to the

conduct of PREMIER BANKCARD, LLC (“Defendant”), for its unlawful conduct as

follows:

                                 NATURE OF THE ACTION

      1.      Plaintiff brings this action for damages pursuant to the Telephone

Consumer Protection Act (“TCPA”) under 47 U.S.C. § 227 et seq. and Tennessee

common law.

                                JURISDICTION AND VENUE

      2.      This action arises under and is brought pursuant to the TCPA. Subject

matter jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1337 as the

action arises under the laws of the United States.

      3.      Venue is proper in the Court pursuant to 28 U.S.C. § 1391 as the

substantial portion of the events giving rise to the claims occurred within the Western

District of Tennessee.

                                           [1]
 Case 2:19-cv-02401-SHL-tmp Document 1 Filed 06/20/19 Page 2 of 6                   PageID 2



                                          PARTIES

       4.     Plaintiff is a natural person residing within this District.

       5.     Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

       6.     Defendant acted through its agents, employees, officers, members,

directors, heirs, successors, assigns, principles, trustees, sureties, subrogees,

representatives, and insurers at all times relevant to the instant action.

                           FACTS SUPPORTING CAUSES OF ACTION

       7.     Earlier this year, Plaintiff began receiving phone calls from Defendant

regarding a purported debt.

       8.     Upon reference, Defendant uses an automatic telephone dialing system

(“ATDS”) to place calls.

       9.     On March 8, 2019, Plaintiff received one such phone call from Defendant

on her personal cell phone.

       10.    Defendant’s agent asked Plaintiff if he were speaking with Euronda

Robertson, to which Plaintiff replied, “Yes, please stop calling.”

       11.    This constitutes express withdraw of any purported consent by Plaintiff to

be contacted by Defendant in this manner.

       12.    Defendant continued to harass Plaintiff with calls to Plaintiff’s cell phone.

       13.    On March 28, 2019, Plaintiff called Defendant in demanded that

Defendant cease and desist harassing Plaintiff with phone calls.




                                             [2]
 Case 2:19-cv-02401-SHL-tmp Document 1 Filed 06/20/19 Page 3 of 6                 PageID 3



       14.    Defendant’s agent answered the phone call and required Plaintiff to

confirm her identity by providing Plaintiff’s name and Social Security Number, to

which Plaintiff complied.

       15.    Defendant’s agent then requested Plaintiff further confirm her identity by

providing Plaintiff’s home address, to which Plaintiff replied, “I just want you all to

quit calling me please. Thank you.”

       16.    Defendant continued to harass Plaintiff with phone calls.

       17.    Defendant placed a total of 72 separate phone calls to Plaintiff’s personal

cell phone after Plaintiff expressly withdrew any purported consent to be contact by

Defendant.

                   COUNT I—AUTODIALER VIOLATIONS OF THE TCPA

       18.    Plaintiff’s reallege the paragraphs above as if fully set forth herein.

       19.    The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(A), prohibits calling persons

on their cellular phones using an ATDS without their prior express consent.

       20.    The TCPA, under 47 U.S.C. § 227(b)(1), defines an automatic telephone

dialer system (“ADTS”) as “equipment which has the capacity … to store or produce

telephone numbers to be called, using a random or sequential number generator; and to

dial such numbers.”

       21.    The volume of calls placed by Defendant to Plaintiff, especially after

Plaintiff expressly withdrew consent to be contacted by Defendant, indicates that

Defendant employed an ATDS to place its calls to Plaintiff’s phone.




                                            [3]
 Case 2:19-cv-02401-SHL-tmp Document 1 Filed 06/20/19 Page 4 of 6                PageID 4



       22.    Plaintiff gave express notice to Defendant on March 8, 2019, that Plaintiff

withdrew any purported consent to be contacted by Defendant via an ATDS.

       23.    Plaintiff again gave express notice to Defendant on March 28, 2019 that

Plaintiff withdrew any purported consent to be contacted by Defendant via an ADTS.

       24.    Defendant violated the TCPA by placing at least 72 phone calls to

Plaintiff’s personal cell phone using an ATDS after Plaintiff withdrew consent.

       25.    Defendant was on notice that Plaintiff withdrew consent to be called,

making Defendant’s conduct in violating the TCPA knowing and willful.

       26.    Plaintiff is entitled to $500 per call under this count, trebled for knowing

or willful violations.


                            COUNT II—INVASION OF PRIVACY

       27.    Tennessee common law permits a cause of action for invasion of privacy

where one unreasonably intrudes, physically or otherwise, upon the solitude or

seclusion of another if the intrusion would be highly offensive to a reasonable person.

       28.    Defendant intruded upon Plaintiff’s seclusion by placing a total of 72

phone calls to Plaintiff’s cell phone after Plaintiff expressly withdrew any purported

consent to be contacted by Defendant.

       29.    Defendant’s harassing conduct of placing 72 phone calls to Plaintiff’s

phone was highly offensive to Plaintiff.

       30.    A reasonable person would also be highly offended by receiving 72

unsolicited phone calls.



                                            [4]
 Case 2:19-cv-02401-SHL-tmp Document 1 Filed 06/20/19 Page 5 of 6            PageID 5



       31.    Plaintiff suffered actual noneconomic harm in the form of emotional

distress, anxiety, and frustration as a result of Defendant’s conduct.

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       a.     Declaring that the practices complained herein are unlawful and violate

       the aforementioned bodies of law;

       b.     Awarding Plaintiff statutory damages in the amount of $500 per violation

       of the TCPA;

       c.     Awarding Plaintiff treble damages for willful or knowing violation by

       Defendant of the TCPA;

       d.     Awarding Plaintiff actual noneconomic damages in an amount to be

       determined at trial;

       e.     Awarding Plaintiff punitive and exemplary damages to the extent

       provided by law;

       f.     Awarding Plaintiff the costs of this action; and

       g.     Awarding Plaintiff any other relief as the Honorable Court deems just and

       appropriate.

A TRIAL BY JURY IS DEMANDED.

Dated: June 20, 2019




                                           [5]
Case 2:19-cv-02401-SHL-tmp Document 1 Filed 06/20/19 Page 6 of 6      PageID 6




                                     By: s/ Michael Ryan Franz
                                     Michael Ryan Franz
                                     Lacy, Price & Wagner, P.C.
                                     249 North Peters Rd. Suite 101
                                     Knoxville, TN 37923

                                     (865) 246-0800
                                     (865) 690-8199 FAX

                                     s/ Jonathan Hilton
                                     Jonathan Hilton (0095742)*
                                     HILTON PARKER LLC
                                     10400 Blacklick-Eastern Rd NW, Suite 110
                                     Pickerington, OH 43147
                                     Tel: (614) 992-2277
                                     Fax: (614) 427-5557
                                     jhilton@hiltonparker.com

                                     *pro hac vice to be submitted.




                                   [6]
